SHEBELL, P.J.A.D.,
dissenting.
None of us is perfect. Curtis Bynes, considering Ms condition, reacted reasonaMy to the overwhelming insensitivity of his superi- or officer. What I see is a severely injured worker, who at best was misunderstood and treated harshly, and who at worst, as undoubtedly he believed, was harassed and subjected to discrimination. His conduct, as a matter of law, did not rise to the level of insubordination under the circumstances presented. See N.J.S.A. 40A:14-147; cf. In the Matter of Morrison, 216 N.J.Super. 143, 523 A.2d 238 (App.Div.1987); City of Newark v. Harry M. Massey and N.J. Civil Serv. Comm’n, 93 N.J.Super. 317, 225 A.2d 723 (App.Div.1967); In re Leonard Gioglio, Jr., 104 N.J.Super. 88, 248 A.2d 570 (Cty.Ct.1968). Therefore, I would reverse the finding of insubordmation. I join in the majority’s affirmance on the cross-appeal.